DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-3, 6-16, 18-21 and 23-25 are pending in this Office Action.
Claims 1-3, 6-9, 11, 13-16 and 18-19 are amended.
Claims 4, 17 and 22 are canceled.
Claims 23-25 are new.

Claim Objections
Claims 11 and 24 are objected to because of the following informalities:  
Claim 11 recites the term “the terminal devices” after the recitation of “the plurality of terminal devices”.  For the purposes of examination the examiner will interpret the terminal devices as referring to the plurality of terminal devices
Claim 24 is dependent on claim 11 and recites the term “a terminal device”.  Since claim 11 recites both “a first terminal device” and “a second terminal device”, it is not clear if “a terminal device” refers to a new ‘third terminal device’ or one of the “a first terminal device” or “a second terminal device”.  For the purpose of examination the examiner will interpret the limitation as referring to one of the first or second terminal device based on applicant’s specification (see published specification paragraph [0069] terminal device 402 contains scheduler which is one of the terminal devices being scheduled).
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0338122 A1) in view of Mori et al. (US 2013/0157687 A1).

For claim 11, Tsai discloses ‘A scheduler device comprising (see paragraph [0030] and Fig. 2 ref. 210 ‘Base station’, i.e. scheduler device): one or more processors configured to (see Fig. 4 ref. 430 ‘Processing Circuit’):
reporting information that indicates distances between the plurality of terminal devices (see [0043] ‘locations of user terminals’ which can indicate distances);
(see [0032] lines 1-7 and 20-26 and Fig. 3, where resource pool ‘RP1 and RP2’ or ‘RP1 and RP3’, i.e. first and second resource, are selected) that are separated in time or frequency depending on the distances between the plurality of terminal devices indicated by the reporting information (see [0032] lines 1-7 and 20-26 and Fig. 3, where resource pool ‘RP1 and RP2’ or ‘RP1 and RP3’, i.e. first and second resource, are selected, and resource pools RP1 and RP2 are adjacent since terminals in grouping G1 and G2 are close to each other as seen in Fig. 2, i.e. based on a distance between terminals); 
wherein an increase in one of the distances corresponds to an increase in a corresponding difference in frequency and/or time between the respective radio resources ([Tsai] provides an example of this as shown in Fig. 3 where resource pool “RP3” for group 3 “G3” is depicted as furthest from “RP1” for group 1 “G1” in terms of radio resources, and “RP2” for group 2 being closer to “RP1” in terms of radio resources.  As can be seen from Fig. 2, Groups 1-3 (G1-G3) are depicted wherein the location of group 3 is further away from group 1 than group 2, thus Tsai provides an example wherein groups that are further separated in location/distance have an increase in difference in radio resources and groups that are less separated in location/distance have less of a difference in frequency/and or time per Fig. 2 and Fig. 3 as described above; and for an additional example see the provisional application (page 5) which also depicts a Figure in the bottom left where "UE E(F2)" is located further away from the other UEs and is allocated a resource further away, see resource allocation mechanism #7 to the right of the figure which discloses the different location and different resource pool allocation); and
assign the respective radio resources to the plurality of terminal devices (see [0032] lines 1-7 and 20-26 and Fig. 3 RP1, RP2, RP3).
Tsai does not explicitly disclose that identifying groupings of terminals are based on receiving reporting information ‘from a plurality of terminal devices’; wherein the reporting information comprises received signal strengths between the terminal devices, wherein the received signal strengths include a received signal strength between a first terminal device and a second terminal device, wherein the one or more processors are further configured to identify the first terminal device and the second terminal device as a first grouping in response to determining that the received signal strength between the first terminal device and the second terminal device is greater than a predefined signal strength threshold.
However, Mori discloses receiving reporting information ‘from a plurality of terminal devices’, wherein the reporting information comprises received signal strengths between the terminal devices, wherein the received signal strengths include a received signal strength between a first terminal device and a second terminal device (see paragraph [0089], “Moreover, by sending a probe request by itself, each of these wireless terminals 104a through 104d can also receive a probe response from either the wireless base station 101a or 101b or another wireless terminal 104. At that time, each of the wireless terminals 104a through 104d can obtain the received signal intensity (RSSI) of the wireless base station 101a or 101b or that another wireless terminal 104”; and for reporting information to a base station see paragraph [0099], “The RSSI information that has been sent from the wireless terminals 104a through 104d is received at the wireless base stations 101a and 101b and then delivered to the server 102”),
wherein the one or more processors are further configured to identify the first terminal device and the second terminal device as a first grouping in response to determining that the received signal strength between the first terminal device and the second terminal device is greater than a predefined signal strength threshold ([Mori] discloses utilizing both group RSSI values and RSSI values between terminals for grouping as depicted in Fig. 9C, and see paragraph [0115], “As can be seen from FIG. 9C, as for the wireless terminal 104c, the average RSSI value for the group of wireless terminals 104a and 104b to be connected to the wireless base station 101a is greater than the other. That is to say, it can be said that the wireless terminal 104c is located closer to the wireless terminals 104a and 104b. Consequently, it is appropriate to associate the terminal 104c with the group of terminals to be connected to the wireless base station 101a”; and see paragraph [0116], “As can be seen, by using not just RSSI values between wireless base stations and wireless terminals but also RSSI values between the wireless terminals themselves, their locations can be determined more accurately. In this case, the "locations" are the physical locations of a plurality of wireless terminals”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai’s function of identifying groupings of terminal devices based on reporting information to further include receiving/reporting  RSSI values between the wireless terminals themselves for grouping terminals with the reporting information such as taught by Mori in order that “As can be seen, by using not just RSSI values between wireless base stations and wireless terminals but also RSSI values between the wireless terminals themselves, their locations can be determined more accurately. In this case, the "locations" are the physical locations of a plurality of wireless terminals” (see paragraph [0116]).

For claim 12, the modified Tsai teaches ‘wherein the one or more processors are further configured to determine distances (see claim 11 [Tsai] citation for ‘locations of user terminals’ which can indicate distances used for grouping as described with regards to paragraphs [0040, 0043] and Fig. 3) between the plurality of terminal devices based on the reporting information (see claim 11 [Mori] citation for reporting information including RSSI between user terminal devices used for grouping with regards to paragraphs [0089, 0115-0116]).

For claim 13, Tsai discloses ‘wherein the plurality of terminal devices comprise
, wherein the third terminal device is closer to the second terminal device than the first terminal device, wherein the one or more processors are configured to select, for the plurality of terminal devices, the respective radio resources by selecting radio resources for the third terminal device that are closer to radio resources for the second terminal device than the radio resources for the first terminal device (see [0030], where base station groups ‘G3’, i.e. third grouping of terminals, and see Fig. 2, where G3 is closer to G2 than G1).

For claim 25, the modified Tsai discloses wherein the one or more processor are further configured to transmit a request for the reporting information to the plurality of terminal device (see claim 11 and [Mori] where terminals can exchange RSSI values with each via request per paragraph [0089], “Moreover, by sending a probe request by itself, each of these wireless terminals 104a through 104d can also receive a probe response from either the wireless base station 101a or 101b or another wireless terminal 104. At that time, each of the wireless terminals 104a through 104d can obtain the received signal intensity (RSSI) of the wireless base station 101a or 101b or that another wireless terminal 104”).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0338122 A1) in view of Mori et al. (US 2013/0157687 A1), and further in view of Novlan et al. (US 2016/0295624 A1).

For claim 23, the modified Tsai discloses terminal devices of the first grouping and the terminal devices of the second grouping (see claim 11 citations).

Novlan teaches wherein groupings of terminal devices (see paragraph [0076], “V2X can support unicasting, broadcasting, or group/multicasting as potential means for V2V communication where vehicles are able to transmit messages to all in-range V2V-enabled devices or to a subset of devices that are members of a particular group. In such instance, a LTE-D2D protocol or on a specialized LTE-V2V protocol”) are vehicle-based terminal devices configured for autonomous driving (see paragraph [0075], “The V2X communication can use "co-operative awareness" to provide more intelligent services for end-users. This means that transport entities, such as vehicles, roadside infrastructure, and pedestrians, can collect knowledge of their local environments (such as information received from other vehicles or sensor equipment in proximity) to process and share that knowledge in order to provide more intelligent services, such as cooperative collision warning or autonomous driving”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Tsai’ which teaches grouping terminal devices to further include wherein the terminal devices are vehicle-based terminal devices configured for autonomous driving such as taught by Novlan in order that “V2X communication can be used to implement several types of services that are complementary to a primary communication network or to provide new services based on a flexibility of a network topology” (see paragraph [0076]).

For claim 24, the modified Tsai discloses the scheduler (see claim 11 citations).
Tsai does not explicitly disclose wherein the scheduler device is deployed as part of a terminal device.
Novlan teaches wherein the scheduler device is deployed as part of a terminal device (see [Novlan] where control and data links can be exchanged via various methods including V2V discovery which is used for resource allocation, see paragraphs [0093-0094] and paragraph [0096], “In some embodiments of resource allocation, a V2V UE determines a set of time/frequency resources for transmitting control and data messages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Tsai’ which teaches a scheduler to further include wherein the scheduler is deployed as part of a terminal device such as taught by Novlan in order that “Several schemes can be considered for providing the control and data links between vehicles in the different deployment scenarios… Multiple combinations of communication links and protocols can be envisioned to provide a transfer of different types of control and data transmissions” (see paragraph [0093]) and “a V2V communications protocol may include an authorization, a resource allocation, a V2V association, and a V2V communication” (see paragraph [0094]).

Claims 1-3, 6-10, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0338122 A1) in view of Greenberger et al. (US 9,843,898 B1), and further in view of Pais et al. (US 2016/0044486 A1).

In regards to claim 1, Tsai discloses a scheduler device comprising (see paragraph [0030] and Fig. 2 ref. 210 ‘Base station’, i.e. scheduler device): one or more processors configured to (see Fig. 4 ref. 430 ‘Processing Circuit’):
identify a first grouping of terminal devices and a second grouping of terminal devices (see Fig. 2 “G1” and “G2”, and see paragraph [0030], where base station groups ‘user equipments’, i.e. terminal devices, into groups ‘G1’, i.e. first grouping of terminals, and ‘G2’, i.e. second grouping of terminals, based on location of the user equipments) ‘D2D communication requests’);
(see [0032] lines 1-7 and 20-26 and Fig. 3, where resource pool ‘RP1 and RP2’ or ‘RP1 and RP3’, i.e. first and second resource, are selected) based on a distance between the first grouping and the second grouping and based on a difference in frequency and/or time between the first radio resources and the second radio resources, wherein an increase in the distance corresponds to  an increase in the difference in frequency and/or time between the first radio resources and the second radio resources ([Tsai] provides an example of this as shown in Fig. 3 where resource pool “RP3” for group 3 “G3” is depicted as furthest from “RP1” for group 1 “G1” in terms of radio resources, and “RP2” for group 2 being closer to “RP1” in terms of radio resources.  As can be seen from Fig. 2, Groups 1-3 (G1-G3) are depicted wherein the location of group 3 is further away from group 1 than group 2, thus Tsai provides an example wherein groups that are further separated in location/distance have an increase in difference in radio resources and groups that are less separated in location/distance have less of a difference in frequency/and or time per Fig. 2 and Fig. 3 as described above; and for an additional example see the provisional application (page 5) which also depicts a Figure in the bottom left where "UE E(F2)" is located further away from the other UEs and is allocated a resource further away, see resource allocation mechanism #7 to the right of the figure which discloses the different location and different resource pool allocation) in order to facilitate inter-group communication between terminal devices (relates to intended use, see [Tsai] paragraph [0049], “geographically grouping the user equipment into different groups, so that the user equipments belonging to the different mobile communication providers could perform the device discovery for the ProSe D2D communication across the different carrier frequency bands and PLMN equipments); and
assign the first radio resources to the first grouping and assign the second radio resources to the second grouping (see [0032] lines 1-7 and 20-26 and Fig. 3 RP1 and RP2),
wherein the one or more processors are further configured to select the first radio resources and the second radio resources with a maximum separation in a predefined pool of available radio resources (predefined pool of available radio resources is interpreted as including available radio resources RP1, RP2, and RP3; and [Tsai] provides an example of this as shown in Fig. 3 where resource pool “RP3” for group 3 “G3” is depicted as furthest from “RP1” for group 1 “G1” in terms of radio resources, and “RP2” for group 2 being closer to “RP1” in terms of radio resources.  As can be seen from Fig. 2, Groups 1-3 (G1-G3) are depicted wherein the location of group 3 is further away from group 1 than group 2, thus Tsai provides an example wherein groups that are further separated in location/distance have an increase in difference in radio resources and groups that are less separated in location/distance have less of a difference in frequency/and or time per Fig. 2 and Fig. 3 as described in claim 1 above), 
wherein the predefined pool is defined by a system bandwidth (see Fig. 3 where RP1-3 which are included in the predefined pool of available radio resources are resource blocks of  carrier frequency band (CF) which is interpreted as a system bandwidth of the PLMN per paragraph [0004], thus the available resource pools are considered defined by a carrier frequency or system bandwidth as further described in paragraph [0032], “Herein, the base station 210 could select one of blocks in the predefined carrier frequency band CF to serve as one source pool to, for example, allocate a resource pool RP1 to the user equipments 11 to 13 in the group G1; allocate a resource pool RP2 to the user equipments 21 to 23 in the group G2; and allocate a resource pool RP3 to the user equipments 31 to 33 in the group G3”; the examiner notes that the actual allocations of pools within the carrier frequency are examples as cited above).
Although Tsai discloses locations of user equipments (see above and  paragraph [0006] for example); Tsai does not specifically disclose the identifying the first and second grouping of terminal devices is based on ‘reporting information that indicates terminal device positions’.
Greenberger discloses that groupings of user devices based on ‘reporting information that indicates terminal device positions’ (See col. 12 lines 1-8 and 17-25, where ‘user device location information’, i.e. information that indicates terminal device positions, is received, by device monitoring module 620 in a device grouping server 230, and the device grouping server 230 groups multiple user devices 210 to a single user group based on received information (user device location information) from device location monitoring module).  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai’ function of identifying groupings of terminal devices to be based on reporting information that indicates terminal device positions as disclosed in Greenberger for the motivation of grouping user equipments in proximity to each other.
Although Tsai discloses selecting radio resources as shown above; Tsai does not explicitly disclose the selection is in response to determination that the distance between the first grouping and the second grouping is maximal among groupings known to the scheduler device.
However, Pais discloses a similar device D2D resource allocation method including selecting resources in response to determination that the distance between the first grouping and the second grouping is maximal among groupings known to the scheduler device (each device can be in a group per paragraph [0015], and resources for devices are assigned based on the distance, see Fig. 8 and paragraph [0109], “The method may then proceed to step 808, where the processor allocates one or more radio resources for the D2D communication between the first D2D device and the second D2D device based on the distance parameters determined for the relevant devices” and paragraph [0110], “In various embodiments, allocation of radio resources "based" on a distance parameter may take many different forms. Below, some examples of such distance-based allocation of radio resources are provided. Based on the present description, a skilled person could envision further examples, all of which are within the scope of the present invention”) . 
Tsai’s selecting radio resources with a maximum separation in a predefined pool of available radio resources to further include performing the resource assignment in response to a determination based on the distance between the devices such as disclose by Pais in order that “In turn, determining the distance to such devices (or a derivative of this distance expressed, in general, as a "distance parameter"), allows allocating radio resources for the D2D communication in such a manner that interference caused by the communication of such devices and/or inflicted onto the communication of such devices by the D2D communication between the first and second D2D devices may be reduced or mitigated” (see paragraph [0019]).

For claim 2, Tsai does not explicitly disclose that ‘wherein, in response to determination that a distance between a first terminal device and a second terminal device is less than a predefined distance, identifying the first terminal device and the second terminal device as the first grouping’.
However, Greenberger discloses grouping of user devices ‘in response to determination that a distance between a first terminal device and a second terminal device is less than a predefined distance, identifying the first terminal device and the second terminal device as the first grouping’ (see col. 12 lines 17-35).  
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai’ function of identifying first and second groupings of terminal devices by determining that a distance between a first terminal device and a second terminal device is less than a predefined distance and identifying the first terminal device and the second terminal device as the first grouping as disclosed in Greenberger for the motivation of grouping user equipments in proximity to each other.

claim 3, Tsai does not explicitly disclose that ‘wherein the reporting information comprises position reports from the first terminal device and the second terminal device that indicate their positions, and wherein the one or more processors are configured to determine the distance between the first terminal device and the second terminal device based on their positions.
However, Greenberger discloses grouping of user devices ‘wherein the reporting information comprises position reports from the first terminal device and the second terminal device that indicate their positions (see col. 9 lines 45-49, where discovery or broadcast signals, are sent to location information device and see col. 10 lines 39-44, where received signal strength is used for location determination.  Thus, discovery or broadcast signal is ‘position reports’), and wherein the one or more processors are configured to determine the distance between the first terminal device and the second terminal device based on their positions’ (see col. 12 lines 17-35).  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai’s function of determining distance between terminal devices by comparing their positions as disclosed in Greenberger for the motivation of grouping user equipments in proximity to each other.

For claim 6, Tsai discloses ‘wherein the one or more processors are configured
to assign the first radio resources to the first grouping and assigning the second radio resources to the second grouping by transmitting first control signaling to the first grouping that specifies the first radio resources and transmitting second control signaling to the second grouping that specifies the second radio resources’ (see [0032] lines 12-18 see SIB and  RRC).

For claim 7, Tsai discloses ‘wherein the one or more processors are configured
to transmit the first control signaling to the first grouping by transmitting the first control signaling via a network access node’ (see [0032] lines 12-18 ‘base station’, i.e. network access node).

For claim 8, Tsai discloses ‘wherein the one or more processors are configured
to transmit the first control signaling to the first grouping by transmitting the first control signaling via a radio communication system of a terminal device’ (see [0032] lines 12-18 and see Fig. 5 ref. 510 Transceiver for ‘radio communication system of a terminal device’).

For claim 9, Tsai discloses ‘wherein the one or more processors are further
configured to: identify a third grouping of terminal devices that is closer to the second grouping of
terminal devices than the first grouping of terminal devices (see [0030], where base station groups ‘G3’, i.e. third grouping of terminals, and see Fig. 2, where G3 is closer to G2 than G1);
select third radio resources based on distances between the first grouping, the second
grouping, and the third grouping; and assign the third radio resources to the third grouping (see [0032] lines 1-7 and 20-26 and Fig. 3  RP 3).

For claim 10, Tsai discloses ‘wherein the one or more processors are configured
to select, as the third radio resources, radio resources that are closer to the second radio resources than the first radio resources’ (see Fig. 3, where RP3 is closer to RP2 than RP1).

For claims 14-16, see the rejections for claims 1-3 since claims 14-16 are corresponding method claims and are analogous in scope.

For claims 19-20, see the rejections for claims 9 and 10 since claims 19-20 are corresponding method claims and are analogous in scope.

Claims 18 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2016/0338122 A1) in view of Greenberger et al. (US 9,843,898 B1), and further in view of Pais et al. (US 2016/0044486 A1), and further in view of  Schmidt et al. (US 2014/0241260 A1).

For claim 18, the modified Tsai does not explicitly disclose ‘wherein said selecting the first and second radio resources based on the distance between the first grouping and the second grouping comprises selecting radio resources that are separated in time depending on the distance between the first grouping and the second grouping’.  
However, Schmidt discloses ‘select the first and second radio resources based on the distance between the first and the second grouping comprises selecting radio resources that are separated in time depending on the distance between the first grouping and the second grouping’ (see [0232] and see Figure. 22 ref. 2202 and 2208, where resources that are separated in time or frequency are selected according to distance between D2D clusters).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Tsai’s processor to select the first and second radio resources based on the distance between the first and the second grouping comprises selecting radio resources that are separated in time depending on the distance between the first grouping and the second grouping as disclosed in Schmidt for the motivation of reducing interferences between groupings.

For claim 21, the modified Tsai discloses the first radio resources and the second radio resources (see claim 1).
Tsai does not explicitly disclose first radio resources and the second radio resources ‘correspond to non-overlapping ranges in frequency’.
Schmidt discloses wherein the radio resources ‘correspond to non-overlapping ranges in frequency’ (see Fig. 17 and paragraph [0220], “Non-overlapping resources reserved for D2D user traffic 1707 are arranged in a shared manner over different slots 1706. A resource reserved for D2D device discovery 1708 is arranged, not overlapping with the resources 1707 reserved for D2D user traffic”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Tsai’s first radio resources and the second radio resources to correspond to non-overlapping ranges in frequency as disclosed by Schmidt for the motivation of avoiding interference, see paragraphs [0170], “mobile devices that are residing in coverage of an LTE-FDD cell, and that want to engage in a direct TDD-based UE-to-UE communication in one of the frequency bands of the radio cell are exposed to interference caused by traffic over the Uu interface 1205 in this radio cell. At the same time the D2D traffic over the Ud interface 1205 sourced by these types of D2D-UEs 1202, 1203 may also cause some (local) interference in the DL or UL band of the radio cell for other UEs being served over the Uu interface 1205” and paragraph [0173-0174].

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 

Applicant has argued:
“Regarding this combination of features, the Office Action point to Tsai, and identifies the claimed "predefined pool" with the union of resource pools RP1, RP2 and RP3 of Tsai.1 However, note that the claimed "predefined pool" is predefined with respect to the claimed "selecting" of the first and second radio resources. In other words, the predefined pool exists before the claimed "selecting". In contrast, the resource pools RP1, RP2 and RP3 of Tsai Figure 3 are the results of some sort of selection (albeit not the claimed selection). They would not exist unless some sort of selection had been performed. Thus, it is not proper to identified the union of resource pools RP1, RP2 and RP3 with the claimed "predefined pool".
Third, claim 1, as present amended, recites that, "the predefined pool is defined by a system bandwidth". (This feature is supported in the Published Specification at least at paragraph 58, second sentence.) Tsai never suggests this feature. Note that the union of resource pools RP1, RP2 and RP3 is not "defined by a system bandwidth". Instead, those resource pools are simply the collection of resource pools that happen to exist at a moment in time, i.e., existing due to the randomness of past allocation decisions” (see remarks page 10 first paragraph).
The examiner respectfully disagrees and notes that the claim limitation reads “in a predefined pool of available resources”, thus the resource pools reflect “available resources” of a predefined pool.  With regards to being defined by a system bandwidth, see Fig. 3 where RP1-3 which are included in the predefined pool of available radio resources are resource blocks of  carrier frequency band (CF) which is interpreted as a system bandwidth of the PLMN per paragraph [0004]; thus the available resource pools are considered defined by a carrier frequency or system bandwidth as further described in paragraph [0032], “Herein, the base station 210 could select one of blocks in the predefined carrier frequency band CF to serve as one source pool to, for example, allocate a resource pool RP1 to the user equipments 11 to 13 in the group G1; allocate a resource pool RP2 to the user equipments 21 to 23 in the group G2; and allocate a resource pool RP3 to the user equipments 31 to 33 in the group G3”.  The examiner notes that the actual allocations of pools within the carrier frequency are examples as cited above.

Applicant has argued:
“Fourth, claim 1 recites: wherein an increase in the distance corresponds to an increase in the difference in frequency and/or time between the first radio resources and the second radio resources in order to facilitate inter-group communication between terminal devices.
Regarding the claimed "facilitating inter-group communication", the Office Action alleges that Tsai teaches this feature. Applicant respectfully disagrees. First, note that paragraph 36 of Tsai assumes that UEs in a group can receive and transmit discovery messages only to other UEs within the same group. See especially Figure 3, and observe the arrow pointing from resource pool RP3 to assignment table 320, implying that the UEs in resource pool RP3 receive discovery messages (DMs) only from within that resource pool. Indeed, Tsai views the attempt to exhaustively receive all discovery messages within the group as being too burdensome, and discloses a prioritization scheme to reduce the number of received discovery messages within the group. See the last sentence of paragraph 36, which teaches:
Accordingly, the user equipment 31 does not need to receive and analyze all of the discovery messages in the resource blocks of the resource pool.
Clearly, Tsai has no conception of receiving discovery messages between groups if he is concerned that even within-group messages can be an exhaustive burden” (see remarks page 10 last paragraph to page 11).
The examiner respectfully disagrees and notes that the limitation is an intended use limitation.
Tsai discloses in paragraph [0049], “geographically grouping the user equipment into different groups, so that the user equipments belonging to the different mobile communication providers could perform the device discovery for the ProSe D2D communication across the different carrier frequency bands and PLMN equipments”.
The examiner finds the above disclosure of “ProSe D2D communication across the different carrier frequency bands and PLMN equipments” specifically with the language of across the different 

Applicant has argued:
“Regarding this feature, the Office Action points to Mori paragraph 115 and Figures 5 and 9C. However, note that Mori contemplates a "terminal 104c" receiving signals from two "groups" of terminals, and a comparison to determine which group is "closer" to the terminal 104c.2 Thus, Mori assumes the two groups already exist when his comparison is performed. In contrast, the claimed first and second terminal device are identified "as the first grouping" in response to a comparison. Thus, claim 11 addresses the definition (or initial creation) of the first grouping based on a comparison. Furthermore, the claimed "predefined signal strength threshold" must exist prior to the creation of the claimed "first grouping" since the first grouping is identified "in response to" a comparison against that threshold. In contrast, the comparison of Mori is a comparison of one group average to another, i.e., a comparison of (a) the group average corresponding to the UE's of base station 101a and (b) the group average corresponding to the UE's of base station 101b. (See paragraph 114, which refers to "the average RSSI values for the two groups", and paragraph 115, which refers to one average "being greater than the other".) Thus, the comparison of Mori requires that the two groups already exist.
Therefore, claim 11 and its dependents are patentably distinguished over the cited references at least for this reason” (see remarks page 12).
The examiner respectfully disagrees.
Mori discloses utilizing both group RSSI values and RSSI values between terminals for grouping as depicted in Fig. 9C and described in paragraph [0115], “As can be seen from FIG. 9C, as for the wireless terminal 104c, the average RSSI value for the group of wireless terminals 104a and 104b to be connected to the wireless base station 101a is greater than the other. That is to say, it can be said that the wireless terminal 104c is located closer to the wireless terminals 104a and 104b. Consequently, it is appropriate to associate the terminal 104c with the group of terminals to be connected to the wireless base station 101a”; and see paragraph [0116], “As can be seen, by using not just RSSI values between wireless base stations and wireless terminals but also RSSI values between the wireless terminals themselves, their locations can be determined more accurately. In this case, the "locations" are the physical locations of a plurality of wireless terminals”.  Thus it would have been obvious to use both the RSSI values between the terminals themselves as well as the RSSI values between terminal and terminal groups for determining locations for grouping the terminals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478